Filed 11/3/22 P. v. Terrell CA2/4
         NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


     IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            SECOND APPELLATE DISTRICT

                                        DIVISION FOUR



THE PEOPLE,                                                   B318180

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. A039369)
         v.

JAMARA DELVIN TERRELL,

         Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Laura L. Laesecke, Judge. Dismissed.
     Robert D. Bacon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.
                         INTRODUCTION
       Appellant Jamara Delvin Terrell appealed following the
superior court’s denial of his resentencing petition under Penal
Code former section 1170.95 (now § 1172.6).1 Appellant’s counsel
filed a brief on appeal raising no issues and invoking People v.
Wende (1979) 25 Cal.3d 436 (Wende). Because neither appellant
nor his counsel raised a cognizable claim of error, we dismiss the
appeal as abandoned. (People v. Serrano (2012) 211 Cal.App.4th
496 (Serrano).)
       FACTUAL AND PROCEDURAL BACKGROUND
       The following facts about the initial offenses are from our
nonpublished opinion affirming appellant’s conviction, People v.
Terrell (Aug. 12, 1993, B053270).
       “In the early afternoon of February 3, 1988, Charles
Vinson, who was repairing a vehicle, saw appellant, whom he
knew as ‘Green Eyes,’ standing in a parking lot with another
man. Vinson also saw the victim[,] Homer Webster[,] in the area.
Vinson heard appellant or the other man say, ‘Let’s get the gold
chain.’ Appellant appeared to check to see if his handgun was
loaded. Webster went around the side of a building and toward
its front. Appellant and the other man took separate routes
around the building.
       “Hope Black was walking to her cousin’s home when, from
a distance of about nine feet, she saw appellant, whom she knew
as ‘Green Eyes,’ standing with another man. Black saw Webster


1     Effective June 30, 2022, Penal Code section 1170.95 was
renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10). All further statutory references are to the Penal
Code unless otherwise indicated.




                                2
standing about twelve feet away from appellant, facing him.
Appellant said to Webster, ‘Man, give me your chain,’ or ‘your
caine.’ To Black, ‘caine’ meant cocaine. Appellant was pointing a
handgun at Webster. Webster said, ‘Man, I’m not giving you
nothing.’ Black said, ‘Man, why don’t you give him whatever he
want, you know.’ Appellant shot Webster once. Webster did not
fall. Appellant fired several more shots in rapid succession, and
Webster fell to the ground. Appellant and the other man fled.
Black paused for about a minute and ran.
       “Webster died of multiple gun shot wounds . . . .
       “Vinson heard four or five gunshots. About two minutes
later, Vinson saw Black. Black was crying and yelled, ‘They shot
him. They shot him.’ . . . . [Black] told the police what she had
observed, gave them a description of the appellant, and later
identified him in a photographic display. . . . Vinson also
identified appellant in a photographic display.
       “Appellant was arrested on February 10, 1988. En route to
the police station, appellant said spontaneously, ‘Well, it looks
like I’m going to the gas chamber.’
       “In defense, Paula Reece, in whose apartment appellant
lived, testified he had been with her at the time of the murder. . .
. Several friends and family members testified that appellant’s
nickname was ‘Blue’ although his eyes were green or hazel.”
       In April 1990, a jury convicted appellant of first degree
murder (§ 187), found that he personally used a firearm in the
commission of the offense (§ 12022.5), and found true the special
circumstance that the murder occurred while appellant was
attempting robbery. The jury also found appellant guilty of
attempted second degree robbery. (§§ 211, 664.) The trial court
sentenced appellant to life in prison for the murder, plus two




                                 3
years for the firearm use, and two years for the attempted
robbery.
       In August 2019, appellant filed a petition for resentencing
under former section 1170.95. He checked boxes on the form
stating that he had been convicted of felony murder, he was not
the actual killer, he was not a major participant in the crime, and
he did not act with reckless indifference to human life.
       The superior court ordered that counsel be appointed for
appellant. The People filed two written responses to appellant’s
petition for resentencing, arguing in part that appellant was not
eligible for resentencing because the jury found that he was the
actual killer, and the jury was not instructed on aiding and
abetting. In support of their responses, the People submitted the
1993 appellate opinion, as well as the verdict form and jury
instructions from the trial.
       At a hearing, appellant’s counsel admitted that based on
the jury’s findings and jury instructions, it was unlikely that
appellant could make a prima facie case. The court denied the
petition, stating that appellant failed to establish a prima facie
case for resentencing. (See People v. Lewis (2021) 11 Cal.5th 952,
972 [“[T]he parties can, and should, use the record of conviction
to aid the trial court in reliably assessing whether a petitioner
has made a prima facie case for relief”].)
       Appellant timely appealed.
                            DISCUSSION
       Appellant’s counsel filed a brief requesting that we
independently review the record for error. (Wende, supra, 25
Cal.3d 436, 441.) We directed counsel to send the record and a
copy of the brief to appellant, and notified appellant of his right
to respond within 30 days. We have received no response.




                                 4
      Appellant is not entitled to Wende review, and we therefore
dismiss the appeal pursuant to Serrano. “In an indigent criminal
defendant’s first appeal as a matter of right, the Court of Appeal
must independently review the record if appointed counsel
represents he or she has found no arguable issues.”
(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 535, citing
Anders v. California (1967) 386 U.S. 738; Wende, supra, 25 Cal.3d
436.) A defendant is not entitled to such review “in subsequent
appeals.” (Serrano, supra, 211 Cal.App.4th at p. 503; see also
People v. Kisling (2015) 239 Cal.App.4th 288, 290.) As this is an
appeal from a motion for postjudgment relief, not a first appeal as
a matter of right, appellant is not entitled to Wende review. (See
People v. Cole (2020) 52 Cal.App.5th 1023, 1028, review granted
Oct. 14, 2020, S264278 (Cole); People v. Scott (2020) 58
Cal.App.5th 1127, review granted Mar. 17, 2021, S266853
(Scott).)2 We agree with our colleagues in Scott, supra, 58
Cal.App.5th at p. 1131, that we retain discretion to conduct a
Wende-type review, but that such discretion “should be exercised
when there is some reason to do so, not as a routine matter.”
There is no reason to do so here, where it is apparent that
appellant’s section 1172.6 petition cannot succeed as a matter of
law. (See Scott, supra, 58 Cal.App.5th at pp. 1131-1132.)
      Because neither appellant nor his counsel has raised any
claims of error, we dismiss the appeal as abandoned. (Scott,


2     In a case currently on review in the Supreme Court, People
v. Delgadillo, S266305, the Supreme Court is considering what
procedures appointed counsel and the Courts of Appeal must
follow when counsel determines that an appeal from an order
denying postconviction relief lacks arguable merit.




                                5
supra, 58 Cal.App.5th at p. 1132; Cole, supra, 52 Cal.App.5th at
p. 1040; Serrano, supra, 211 Cal.App.4th at pp. 503-504.)
                         DISPOSITION
      The appeal is dismissed.

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                           COLLINS, J.

We concur:



MANELLA, P. J.



WILLHITE, J.




                                6